Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00769-CV

                                          Joan O’NEILL,
                                             Appellant

                                                 v.

                               RANDA RECONSTRUCTION, LLC,
                                        Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI14519
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on December 25, 2019. Appellant failed to file her brief or a

motion for extension of time. On January 6, 2020, we issued an order informing appellant that her

brief was overdue and directing her to file, on or before January 17, 2020, her brief and a written

response reasonably explaining why appellee was not significantly injured by appellant’s failure

to timely file her brief. We advised appellant that if she failed to file her brief and the written

response by the date ordered, we would dismiss this appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1) (allowing appellate courts to dismiss an appeal for want of prosecution when an
                                                                                       04-19-00769-CV


appellant fails to timely file a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to

dismiss an appeal when an appellant fails to comply with a court order). Appellant has not filed

her brief or otherwise responded to our January 6, 2020 order. Therefore, this appeal is dismissed

for want of prosecution.

                                                   PER CURIAM




                                                 -2-